 

Exhibit 10.1

 

[img1.jpg]

 

 

March 4, 2019

 

Unilumin North America, Inc.

254 West 31st Street, 12th Floor

New York, NY 10001

Attention: Nicholas Fazio, Chief Executive Officer

 

Dear Mr. Fazio:

            Reference is hereby made to that certain Securities Purchase
Agreement between the Trans-Lux Corporation (the “Company”) and Unilumin North
America, Inc. (the “Warrant Holder”), dated as of November 2, 2018 (the
“Purchase Agreement”) (as the same may be amended, modified or supplemented from
time to time, the “Agreement”), and that certain warrant (the “Warrant”) to
purchase 5,670,103 shares of the Company’s common stock to the Warrant Holder at
an exercise price of $0.97 per share (the “Exercise Price”).  The Company and
the Warrant Holder are sometimes referred to herein together as the “Parties”,
and each as a “Party.” 

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the Parties agrees as follows:

 

1.      On or before March 1, 2019, the Company shall extend the expiration date
of its currently open offering of subscription rights for the purchase of
2,500,000 shares of the Company’s common stock (the “Rights Offering”) to April
5, 2019.

 

2.      On or before March 4, 2019, the Company and the Warrant Holder shall
agree on the use of funds of the proceeds of the Rights Offering and the
exercise of the Warrant.

 

3.      On or before March 4, 2019, the holders of at least 91% of the Series B
Convertible Preferred Stock of the Company issued and outstanding as of the date
hereof shall have been converted into common stock of the Company.

 

4.      On or before March 4, 2019, the Warrant Holder shall deliver to the
Company a duly completed and executed notice of exercise of the Warrant for the
purchase of 2,061,856 shares of the Company’s common stock at the Exercise
Price, in accordance with the terms of the Warrant, and wire the aggregate
exercise price of $2,000,000.32 to the Company.

 

1

 

FairPlay Corporation | Trans-Lux Corporation

135 East 57 Street, 14th floor, New York City, NY 10022

 

--------------------------------------------------------------------------------



 

5.      The Rights Offering shall close on April 10, 2019 (the “Closing Date”).

 

6.      On the Closing Date, the Warrant Holder shall deliver to the Company a
duly completed and executed notice of exercise of the Warrant for the purchase
of 3,608,247 shares of the Company’s common stock at the Exercise Price, in
accordance with the terms of the Warrant, and wire the aggregate exercise price
of $3,499,999.59 to the Company.

 

7.      The Company and the Warrant Holder shall each execute and deliver all
further documents or instruments and take all further actions reasonably
requested by the other in order to fully effectuate the intent and purpose of
this letter agreement, the Purchase Agreement and the Warrant and to obtain the
full benefit of this letter agreement, the Purchase Agreement and the Warrant.

 

8.      This letter agreement shall be governed by and construed in accordance
with the laws of the state of New York, without giving effect to the choice of
law principles thereof to the extent that the application of the laws of another
jurisdiction would be required thereby. 

 

9.      The provisions of this letter agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.  If any provision of
this letter agreement, or the application thereof to any person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this letter agreement and the application of
such provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

 

10.  No provision of this letter agreement may be amended, supplemented or
otherwise modified except by a written agreement mutually executed by the
Parties (except for assignments as permitted by the Purchase Agreement or the
Warrant). 

 

11.  This letter agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which together shall be considered
one and the same agreement and shall become effective when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other parties hereto.  Electronic or .pdf signatures shall have the same force
and effect as original signatures.

 

 

[Signature Page Follows]

 

2

 

--------------------------------------------------------------------------------



 

Sincerely,

 

 

 

TRANS-LUX CORPORATION

 

 

 

 

 

By:

/s/ Alberto Shaio

 

 

Name:

Alberto Shaio

 

 

Title:

President and Chief Executive Officer

 

 

 

 

ACCEPTED BY:

 

Unilumin North America, Inc.

        

 

By:  /s/ Nicholas J. Fazio                                     

       Name:   Nicholas J. Fazio

       Title:      Chief Executive Officer

 

                                                                    

3